344 Ill. App. 551 (1951)
101 N.E.2d 633
Charles G. Ditis, Appellee,
v.
Ahlvin Construction Company, Inc., Defendants. On Appeal of Ahlvin Construction Company, Inc., Vernon E. Crosell and Jorgen Hubschman, Appellants.
Gen. No. 45,562.
Illinois Appellate Court.
Opinion filed October 24, 1951.
Released for publication November 21, 1951.
Mayer Goldberg, and Leonard L. Levin, for appellants.
William S. Kleinman, and Werner W. Schroeder, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE LEWE.
Order affirmed.
Not to be published in full.